Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2019/000894
The after final amendment filed on April 26, 2022 has been entered.  No new matter has been entered.	

Response to Arguments
Applicant’s arguments, see page 12, filed April 26, 2022, with respect to claims 1-9 and 11 have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see page 13, filed April 26, 2022, with respect to claims 1-3 and 7-11 have been fully considered and are persuasive.  The rejection of claims 1-3 and 7-11 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Applicant’s arguments, see pages 13-18, filed April 26, 2022, with respect to claims 1-3 and 5-11 have been fully considered and are persuasive.  The rejections of claims 1-3 and 5-11 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-9 and 11 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art discloses M23A proteases (see Wako (JP2003-116565 - form PTO-1449) and Ahmed (form PTO-1449)).   However, Wako, Ahmed nor the prior art teach or suggests a method of producing a mature M23A protease by culturing a Bacillus subtilis comprising a polynucleotide encoding a proprotein of the M23A protease and a Bacillus secretion signal, secreting or releasing the proprotein into the extracellular culture broth, and converting the secreted or released protein to the mature M23A protease in the extracellular culture broth via enzymatic action of extracellular protease that were secreted from or released by the Bacillus subtilis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652